UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4084
LUIS ARMANDO GARCIA-SANCHEZ,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-218)

                      Submitted: July 31, 2002

                      Decided: August 8, 2002

    Before WIDENER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas H. Johnson, Jr., GRAY, NEWELL, JOHNSON & BLACK-
MON, L.L.P., Greensboro, North Carolina, for Appellant. Anna Mills
Wagoner, United States Attorney, Arnold L. Husser, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                 UNITED STATES v. GARCIA-SANCHEZ
                             OPINION

PER CURIAM:

  Luis Armando Garcia-Sanchez was charged in a one-count indict-
ment with being an aggravated felon who entered the United States
without consent of the Attorney General after having been previously
deported in violation of 8 U.S.C.A. § 1326(a), (b)(2) (West 1999).
The district court sentenced him to sixty-five months in prison, three
years of supervised release, and imposed a $100 special assessment.

   The Presentence Report calculated Garcia-Sanchez’s base offense
level at eight. U.S. Sentencing Guidelines Manual § 2L1.2(a) (2000).
Because Garcia-Sanchez had reentered the United States after having
been deported following a conviction of assaulting a public servant,
an aggravated felony, he received a sixteen-level enhancement. USSG
§ 2L1.2(b)(1)(A). This conviction was also included in his criminal
history calculation.

   On appeal, Garcia-Sanchez argues the district court erred in calcu-
lating his offense levels and criminal history by double-counting his
conviction for assault on a public servant, because the prior convic-
tion was a part of the same course of conduct as his current conviction
and had also been considered in establishing the guideline range.
Because Garcia-Sanchez did not raise the issue below, this court
reviews his claim for plain error. Fed. R. Crim. P. 52(b); United
States v. Olano, 507 U.S. 725, 731-32 (1993).

   We have previously held that double-counting in the § 1326 con-
text is appropriate under the Guidelines. United States v. Crawford,
18 F.3d 1173, 1179-80 (4th Cir. 1994). Accordingly, we affirm
Garcia-Sanchez’s conviction and sentence. We dispense with oral
argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                          AFFIRMED